245 F.2d 235
ESTATE of Hyman KLEINMAN, Deceased, Morris A. Kleinman and Reuben Kleinman, Co-Executors, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12964.
United States Court of Appeals Sixth Circuit.
February 20, 1957.

Petition to review decision of the Tax Court.
Charles F. Wood, Bernard H. Barnett and A. Robert Doll of Greenbaum, Barnett & Carroll, Louisville, Ky., for petitioner.
Charles K. Rice, John Potts Barnes, Robert N. Anderson, Lee A. Jackson, A. F. Prescott, Karl Schmeidler, Herman T. Reiling, Charles O. Johnson, Washington, D. C., and argued by Melvin L. Lebow, Washington, D. C., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The issue on this petition for review is whether interests in property received by a widow pursuant to an agreement with the trustees of a decedent's estate were of such a character as to entitle the estate to take a marital deduction under section 812(e) of the Internal Revenue Code of 1939, 26 U.S.C.A. § 812(e). The Tax Court held that the property interests were received by the widow under the will, and that they were terminable interests for which no marital deduction was allowable under the provisions of section 812(e) (1) (B) of the Code. 25 T.C. 1245.


2
For the reasons stated in Judge Harron's opinion, we conclude that the Tax Court's decision was correct, and it is accordingly affirmed.